Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 0-11088 Commission file number ALFACELL CORPORATION (Exact name of registrant as specified in its charter) Delaware 22-2369085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 300 Atrium Drive, Somerset, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (732) 652-4525 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.001 par value Nasdaq Capital Market (Title of Class) (Name of Exchange) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or non-accelerated filer. See definitions of accelerated filer and large accelerated filer in Rule 12b-2 the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [ X ] Non accelerated Filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [ X ] The aggregate market value of the common stock, par value $.001 per share, held by non-affiliates based upon the reported last sale price of the common stock on January 31, 2008, the end of the registrants second fiscal quarter, was approximately $94,601,000. As of October 10, 2008 there were 47,313,880 shares of common stock outstanding. Documents Incorporated by Reference Certain information required in Part III of this annual report on Form 10-K is incorporated reference to portions of the registrants definitive proxy statement for its 2009 Annual Meeting Stockholders, which will be filed with the Securities and Exchange Commission not later than 120 days after the end of the registrants fiscal year. TABLE OF CONTENTS PART I Page ITEM 1. Business 5 ITEM 1A Risk Factors 17 ITEM 1B Unresolved Staff Comments 26 ITEM 2. Properties 27 ITEM 3. Legal Proceedings 27 ITEM 4. Submission of Matters to a Vote of Security Holders 27 PART II ITEM 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 ITEM 6. Selected Financial Data 30 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 8. Financial Statements and Supplementary Data 39 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 ITEM 9A. Controls and Procedures 39 ITEM 9B. Other Information 42 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 42 ITEM 11. Executive Compensation 42 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 ITEM 13. Certain Relationships and Related Transactions and Director Independence 42 ITEM 14. Principal Accounting Fees and Services 42 PART IV ITEM 15. Exhibits and Financial Statement Schedules 42 3 The following trademarks appear in this annual report on Form 10-K: ONCONASE ® is the registered trademark of Alfacell Corporation, exclusively for its anti-cancer agent, Alimta ® is the registered trademark of Eli Lilly, Zolinza ® is the registered trademark of Merck & Co. and Avastin ® is the registered trademark of Genentech. This annual report on Form 10-K includes forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. We have based these forward looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward looking statements are subject to a number of risks, uncertainties, and assumptions about us, including, among other things: the failure to obtain regulatory approval of our lead product; the failure to achieve positive results in clinical trials; competitive factors; available financial resources and the ability to secure adequate funding for development projects; the ability to attract and retain qualified management; relationships with pharmaceutical and biotechnology companies; the ability to develop safe and efficacious drugs; variability of royalty, license, and other revenue; the failure to satisfy the performance obligations in our agreements; the ability to enter into future collaborative agreements; uncertainty regarding our patents and patent rights (including the risk that we may be forced to engage in costly litigation to protect such patent rights and the material harm to us if there were an unfavorable outcome of any such litigation); governmental regulation; technological change; changes in industry practices; and one-time events. In addition, in this annual report on Form 10-K, the words believe, may, will, estimate, continue, anticipate, intend, expect and similar expressions, as they relate to us, our business, or our management, are intended to identify forward looking statements. All of our forward looking statements are qualified in their entirety by reference to the factors discussed in this document under the heading ITEM 1A.RISK FACTORS, and any documents incorporated by reference that describe risks and factors that could cause results to differ materially from those projected in these forward looking statements. We caution you that the risk factors contained herein are not exhaustive. We operate in a continually changing business climate which can be expected to impact our forward looking statements, whether as a result of new information, future events, or otherwise, after the date of this annual report. In light of these risks and uncertainties, the forward looking events and circumstances discussed in this annual report may not occur and actual results could differ materially from those anticipated or implied in the forward looking statements. Accordingly, you should not rely on forward looking statements as a prediction of actual results. All information in this Form 10-K is as of October 10, 2008, unless otherwise noted and we undertake no obligation to update this information. 4 PART I ITEM 1. BUSINESS. BUSINESS OVERVIEW Alfacell Corporation is a Delaware corporation incorporated on August 24, 1981. We are a biopharmaceutical company primarily engaged in the discovery and development of a new class of therapeutic drugs for the treatment of cancer and other pathological conditions. Our proprietary drug discovery and development program consists of novel therapeutics which are being developed from amphibian ribonucleases (RNases). RNases are biologically active enzymes that split RNA molecules. RNases are enzymes which play important roles in nature, including the embryonic development of an organism and regulation of various cell functions. RNA is an essential bio-chemical cellular component necessary to support life. There are various types of RNA, all of which have specific functions in a living cell. They help control several essential biological activities, namely; regulation of cell proliferation, maturation, differentiation and cell death. Therefore, they are ideal candidates for the development of therapeutics for cancer and other life-threatening diseases, including HIV and autoimmune diseases, that require anti-proliferative and apoptotic, or programmed cell death, properties. ONCONASE ® (ranpirnase) is a novel amphibian ribonuclease, unique among the superfamily of pancreatic ribonuclease, isolated from the eggs of the Rana pipiens (the Northern Leopard frog). Ranpirnase is the smallest known protein belonging to the superfamily of pancreatic ribonuclease and has been shown, on a molecular level, to re-regulate the unregulated growth and proliferation of cancer cells. Unlike most anti-cancer agents that attack all cells regardless of phenotype (malignant versus normal) and cause severe toxicities, ONCONASE ® is not an indiscriminate cytotoxic drug (cell killing agent). ONCONASE ® primarily affects exponentially growing malignant cells, with activity controlled through unique and specific molecular mechanisms. The molecular mechanisms which determine the apoptotic cell death induced by ranpirnase have been identified. tRNA (transfer RNA), rRNA (ribosomal RNA), mRNA (messenger RNA) and miRNA (micro RNA) are all different types of RNA with specific functions in a living cell. Ranpirnase preferentially degrades tRNA and targets miRNA, leaving rRNA and mRNA apparently undamaged. The RNA damage induced by ranpirnase appears to represent a death signal, or triggers a chain of molecular events culminating in the activation of proteolytic enzyme cascades which, in turn, induces disintegration of the cellular components and finally leads to cell death. It has been shown that there is a protein synthesis inhibition-independent component, which, together with the changes induced by the protein synthesis inhibition, results in tumor cell death. ONCONASE ® , our lead drug product candidate, is currently being evaluated in human clinical trials for the treatment of various forms of cancer. Our most advanced clinical trial for ONCONASE ® is a confirmatory Phase IIIb registration trial designed to evaluate the efficacy, safety and tolerability of the combination of ONCONASE ® and doxorubicin as compared to doxorubicin alone in the treatment of patients with unresectable (inoperable) malignant mesothelioma (UMM), a rare and deadly form of lung cancer. Enrollment in the Phase IIIb trial was completed in September 2007. On May 28, 2008, we announced that the preliminary statistical analysis of data from our ONCONASE ® confirmatory Phase IIIb clinical trial did not meet statistical significance for the primary endpoint of survival in UMM. However, a statistically significant improvement in survival was seen in the treatment of UMM patients who failed one prior chemotherapy regimen, a predefined primary data set for this sub-group of patients in the trial. Based on the preliminary statistical analysis of the data, we have decided to continue with the planned submission of the remaining components of the ONCONASE ® rolling New Drug Application or NDA for the treatment of this patient population, which represents a currently unmet medical need. The following table summarizes the current clinical development status of ONCONASE ® . Clinical Indications Clinical Development Status Unresectable malignant mesothelioma Completed  Preparing NDA Lung cancer and other solid tumors Phase I/II 5 We believe that ONCONASE ® , as well as another group of our amphibian RNases known as Amphinases, may also have applications in a variety of other areas in addition to those being investigated currently in our clinical development program. Amphinase is currently in the pre-clinical research and development stage. We are a development stage company as defined in the Financial Accounting Standards Boards Statement of Financial Accounting Standards No. 7, Accounting and Reporting by Development Stage Enterprises. We are devoting substantially all of our present efforts to establishing a new business and developing new drug products. Our planned principal operations of marketing and/or licensing new drugs have not commenced and, accordingly, we have not derived any significant revenue from these operations. MARKET OVERVIEW According to the American Cancer Society (ACS) 2008 Cancer Facts and Figures , cancer is the second leading cause of death in the United States, accounting for one in every four deaths. The ACS 2008 Cancer Facts and Figures also estimates that doctors will diagnose over 1.4 million new cases of cancer in the United States in 2008. The National Institutes of Health or NIH estimate that the annual cost of cancer in 2007 was approximately $219.2 billion, including $89.0 billion in direct medical costs and $18.2 billion for morbidity costs, which includes the cost of lost productivity. Cancer is characterized by uncontrolled cell division resulting in the growth of a mass of cells commonly known as a tumor. Cancerous tumors can arise in almost any tissue or organ and cancer cells, if not eradicated, spread, or metastasize, throughout the body. Cancer is believed to occur as a result of a number of factors, including hereditary and environmental factors. For the most part, cancer treatment depends on the type of cancer and the stage of disease progression. Generally, staging is based on the size of the tumor and whether the cancer has metastasized or spread. Following diagnosis, solid tumors are typically surgically removed or the patient is given radiation therapy. Chemotherapy is the principal treatment for tumors that are likely to, or have, metastasized. Chemotherapy involves the administration of drugs which are designed to kill cancer cells, affect the growth of tumors, or reduce bloodflow to tumors, in an effort to reduce or eliminate cancerous tumors. Because in most cases cancer is fatal, cancer specialists attempt to attack the cancer aggressively, with as many therapies as available and with as high a dose as the patient can tolerate.
